DETAILED ACTION
This communication is responsive to the Pre-Brief appeal conference request filed on 04/22/2022, and the Pre-Brief appeal conference decision on 05/18/2022. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 2, 9, and 16 were previously canceled.  Claims 1, 8, and 15 are independent claims.  Claims 1, 3-8, 10-15, and 17-20 are pending in this application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8, 10-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mueller et al., US Pub. No. 20150178305 (hereinafter as “Mueller”) and Wu et al., US Pub. No. 20150324137 (hereinafter as “Wu”), and TARASUK-LEVIN et al., US Pub. No. 20150039838 (hereinafter as “Tarasuk-Levin”) and further in view of Schreter, US Patent No. 8572130 (herein after as “Schreter”), Purohit et al., US Pub. No. 20170315878 (hereinafter as “Purohit”), and Suryanarayanan et al., US Pub. No. 20130173550 (hereinafter as “Suryanarayanan”).
Regarding claim 1, Muller teaches a computer-implemented method comprising:
loading, as part of a backup process of an in-memory database, a plurality of pages from backup media in physical persistence into an in-memory data container (fig. 6 at elements 650 – disk storage as interpreted as the backup media, 645 - main memory in the in-memory column-store database 640; and pars. [0008] disclosed the loading dictionary/dictionaries, which is interpreted as pages, from the data stored in storage (e.g., disk storage) with the backups as interpreted as the backup media into the “in-memory column-store database 640” as interpreted as the in-memory data container, while loading or transferring/transmitting).
monitoring, while at least some of the plurality of pages from the backup media are being loaded into the in-memory data container, memory available for other database operations in the database (fig. 6 at elements 650 – disk storage, 645 - main memory, and 640 -  the in-memory column-store database; and par. [0008] disclosed the loading dictionary as interpreted as pages from the data stored in storage (e.g., disk storage) with the backups as interpreted as the backup media into the “in-memory column-store database 640” as interpreted as the in-memory data container, while loading, the system tracks=monitors the disturbances that affect the amount of free memory, see par. [0258] “… The compressed dictionary data is loaded into memory, which affects the amount of free memory. The system (1060) also tracks disturbances that affect the amount of free memory...”, where the “selecting a dictionary compression variant for each of one or more columns” implements the other database operations in the in-memory database 640 of fig. 6 and fig. 7 at element 710 and par. [0002], e.g., “organizing, create, update, capture, analyze and otherwise manage the data in the database” is interpreted as the database operations in the database as broadest reasonable interpretation. see MPEP 2111 – Claim Interpretation).
***Examiner’s notes:  the claim limitation is defined/disclosed in the Applicant’s figure 6, and specification at pars [0003]: “…a plurality of pages are loaded into an in-memory data container forming part of an in-memory database as part of a backup process. Memory available for other database operations in the database are monitored. When the monitored available memory is below a pre-defined level, at least a portion of the pages loaded into the data container are flushed into physical persistence,” and [0075]. 

Mueller does not explicitly teach the limitations: “flushing, prior to completion of the backup process, at least a portion of the pages loaded into the data container into physical persistence as part of a resource container shrink that is triggered when the monitored available memory is below a first pre-defined level of memory space;” “reloading, as part of the backup process of the in-memory database, the at least a portion of the pages flushed into the in-memory data container when the monitored available memory is above a second pre-defined level of memory space; deleting the in-memory data container upon completion of the backup process.”
	In the same field of endeavor (i.e., data processing), Wu teaches: 
“flushing, …, at least a portion of the pages loaded into the data container into physical persistence as part of a resource container shrink that is triggered when the monitored available memory is below a first pre-defined level of memory space;” (par. [0061] “…it is determined that available space in the volatile memory 130 has dropped below a threshold level. The processor 110 pre-loads an application by copying application code for the application from the non-volatile memory 120 into the volatile memory 130,… When the processor 110 determines that the available space in the volatile memory 130 has dropped below the threshold level, the processor 110 moves the application data for at least one application from the volatile memory 130 to the non-volatile memory 120…” wherein the non-volatile memory 120 is interpreted as the in-memory container, the volatile memory 130 is interpreted as physical persistent and the application code is interpreted as portion of the pages, and wherein the drop below a threshold level is interpreted as pre-defined level below a first pre-defined level of memory space. This technique cause the resource (application) container (non-volatile 120) shrink.  ***Examiner’s notes:  the limitation is defined/shown/disclosed in the Applicant’s Drawings (see Fig. 6 at element 630), and spec. at par. [0075]).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine the teachings of the cited references because the combined teachings of Wu would have provided Muller with the above indicated limitations to efficiently perform moving (flush) data/applications code in based on the below predefined level of memory for the performance storing the data in volatile memory (physical disk) and non-volatile memory (main memory) (Wu: pars. [0056, 60-63]).

	Mueller and Wu do not explicitly teach the limitations: “reloading, as part of the backup process of the in-memory database, the at least a portion of the pages flushed into the in-memory data container when the monitored available memory is above a second pre-defined level of memory space; deleting the in-memory data container upon completion of the backup process;” “a fixed size” and “prior to completion of the backup process.”
In the same field of endeavor (i.e., data processing), Tarasuk-Levin teaches: 
reloading, as part of the backup process of the in-memory database, the at least a portion of the pages flushed into the physical persistence to the data container when the monitored available memory is above a second pre-defined level of memory space. (fig. 5 at element 506 – “determine that available machine memory is above predetermined threshold=pre-defined level, and 510 wherein cache is interpreted as data container as broadest reasonable interpretation (see MPEP 2111), and see pars. [0005-6 and 8] via swapping in/copies=reloading or write technique of the portion of pages as data, see fig. 3B, which is a part of the backup data process; and further in par. [0027] teaches “when the host determines that available host machine memory is above a predetermined threshold, the host prefetches pages from disk and writes the pages into the host prefetch cache”, wherein the “writes the pages into cache” is interpreted as reloading pages from the physical persistence (e.g., disk) to data container (e.g., cache) when available memory is above a predetermined threshold/level of memory space), and [0058] e.g., “detects that host machine memory availability has reached a predetermined threshold… store swapped-in pages” in cache of database, par. [0075] teaches “restore” state which implies as part of the backup as known by a skill artisan, e.g., “the hypervisor can track not only guest buffer cache eviction during ballooning, but also the set of pages believed to be buffer cache pages prior to the start of ballooning, and attempt to restore such state via prefetch later. In a further embodiment, a paravirtualized guest can communicate to the hypervisor about the pages dropped from the guest buffer cache, which obviates the need for the hypervisor to monitor the guest I/O in order to identify such pages.” ****Examiner’s notes: the amended limitations are disclosed/defined in the Applicant’s spec. at pars. [0004] and [0074]).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine the teachings of the cited references because the combined teachings of Tarasuk-Levin would have provided Muller and Wu with the above indicated limitations to efficiently perform swap out or swap in based on the above level of memory space for quickly storing/accessing (e.g., write/read) data to improve the performance of the physical memory storage system (Tarasuk-Levin: pars. [0056, 58, 70-73]).
Muller, Wu, and Tarasuk-Levin do not explicitly teach the limitations: “deleting the in-memory data container upon completion of the backup process;” and “a fixed size entry”.
In the same field of endeavor, Shreter teaches: “deleting the in-memory data container upon completion of the backup process.” (col. 1, lines 36-39 “If a command is received to free a particular amount of cache space, …, and deallocated” inherited the “deleting the data container” as known by a skill artisan; col. 4, lines 56-62 “The modified converter pages are flushed to data volume 132 at the end of a savepoint, particular after all modified data pages are written to data volume 132… of datastore 130” inherited to upon the backup process technique as known by a skill artisan, col. 7, lines 7-11 “…if such a resource was modified in the cache, it is first flushed to persistent storage prior to removal…” wherein the cache resource(s) (see further in fig. 2, elements 120, 122 and 124) is broadly interpreted as the data container)
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine the teachings of the cited references because the combined teachings of Shreter would have provided  Mueller, Wu, Tarasuk-Levin with the above limitations to perform flushing data pages between cache and datastore in the in-memory database system to reduce/save the storage space.

Mueller, Wu, Tarasuk-Levin, and Shreter do not explicit teach that the data container with “a fixed size entry” (as disclosed in the Applicant’s specification, par. [0073]); and “prior to completion of the backup process.”
In the same field of endeavor (i.e., data processing), Purohit clearly teaches “a fixed size entry” (see par. [0064] that each of metadata pages contains multiple volume metadata entries and “each volume metadata entry 600 has a fixed size, e.g., 12 bytes, such that a predetermined number of entries may be packed into each metadata page 720”, wherein the volume is interpreted as the container as broadest reasonable interpretation. see MPEP 2111 – Claim Interpretation).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine the teachings of the cited references because the combined teachings of Purohit would have provided Mueller, Wu, Tarasuk-Levin, and Shreter with the above amended feature to perform packing the fixed size entry into the metadata pages for mapping data (e.g., offset, length, etc.) to storage address efficiently (Purohit: pars. [0064-66]).

Mueller, Wu, Tarasuk-Levin, Shreter, and Purohit do not explicit teach that the swap/flush data “prior to completion of the backup process.”
In the same field of endeavor (i.e., data processing), Suryanarayanan clearly teaches flushing data, “prior to completion of the backup process” (fig. 3 at element 304-324 and 332 such that after receiving backup request, file system data is/are flushed to a disk prior “start backup”, wherein the file system data is interpreted as “a portion” of the page(s), the cache is interpreted as the container, and the disk is interpreted as the physical persistence; and par. [0003] “…Data may be backed up in various ways, such as by creating a snapshot of a disk.  A snapshot, as used herein, includes a backup copy of data as it appeared at a certain point in time… Before creating a snapshot of a disk, data held in that associated memory is typically flushed to the disk…”).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine the teachings of the cited references because the combined teachings of Suryanarayanan would have provided Mueller, Wu, Tarasuk-Levin, Shreter, and Purohit with the above indicated feature to perform a file system quiescing driver for making a disk consistent for file system backup (Suryanarayanan: pars. [0003 and 10]).

Regarding claim 3, Tarasuk-Levin teaches: 
wherein the first pre-defined level is equal to the second pre-defined level (Tarasuk-Levin: fig.3B at element 308 – “detect that available host machine memory has reached a predetermined threshold”, wherein the “available” is interpreted as the first pre-defined level, and the “threshold” is interpreted as the second pre-defined level.  Since the claim does not require any particular “first pre-defined level” and “second pre-defined level”; thus, the “available” of memory and “threshold” should be matched for the purpose of measurement as broadest reasonable interpretation. See MPEP 2111 – Claim Interpretation)

Regarding claim 4, Tarasuk-Levin teaches: 
wherein the first pre-defined level is lower than the second pre-defined level (Tarasuk-Levin: fig.3A at element 302 “Detect machine memory threshold reached (LOW available machine memory); fig. 4, element 402, e.g., “available machine memory is BELOW predetermined threshold”. Since the claim does not require any particular “first pre-defined level” and “second pre-defined level”; thus, the “available” of memory and “threshold” should be matched for the purpose of measurement as broadest reasonable interpretation. See MPEP 2111 – Claim Interpretation).

Regarding claim 5, Mueller teaches: wherein the monitoring comprises: 
determining whether an amount of memory required by a subsequent database operation requires more memory than currently available in the in-memory data container (see fig. 10 wherein the “desired amount of free memory” 1005 is interpreted as the amount of memory required by a subsequent database operation, see par. [0002], and wherein the “actual amount of free memory 1065” is interpreted as the current available in the data container in the in-memory database; and pars. [0019, 253, and 258]). 

Regarding claim 6, Turasuk-Levin teaches: 
wherein the first pre-defined level is greater than the required amount of memory (fig. 5 at element 506 – “determine that available machine memory is above predetermined threshold=pre-defined level, and 510 wherein cache is interpreted as data container as broadest reasonable interpretation (see MPEP 2111), and see par. [0027] for disclosure of “when the host determines that available host machine memory is above a predetermined threshold, the host prefetches pages from disk and writes the pages into the host prefetch cache” (i.e., loading/reloading pages from a disk into memory when available memory is above a predetermined threshold/level of memory space).

Regarding claim 7, the combination of Mueller and Shreter teach: 
wherein the in-memory data container further comprises data required to implement one or more database operations (Mueller: fig. 6 and par. [0008], e.g., in-memory database having containers, wherein the “containers” in memory comprises object=data required to implement the database operation(s), e.g., storing, creating, extending, dropping, loading, etc., par. [0002] as known by a skilled artisan; and Shreter: col. 1, lines 23-29; col. 3, lines 15-67 disclosed the data required to implement one or more database operations as known by a skilled artisan (one having ordinary skill in the art)).

Regarding claim 15, the claim is rejected in the same analysis of the above claim 1.  Furthermore, Mueller, Wu, Tarasuk-Levin, Purohit, Suryanarayanan do not explicitly teach the limitation: “the resource container shrink iterating over the pages in the in-memory data container using a least recently used mechanism to determine which pages to flush.”
In the same field of endeavor, Shreter teaches limitation: “the resource container shrink iterating over the pages in the in-memory data container using a least recently used mechanism to determine which pages to flush.” (Shreter: see fig. 3 as such “oldest” “older than” associated to least recently used the data pages stored in storages; col. 1, lines 12-40 disclosed the data pages in the resource queue stored in cache of the in-memory database system, and “data pages are deallocated from cache”, wherein the “deallocated”  is interpreted as flush as broadest reasonable interpretation (see MPEP 2111 – Claim Interpretation), col. 3, lines 52-57 “in-memory datastore” and “a page”, col. 5, lines 11-12: disclosed the resource queue as interpreted as the resource container shrink that is iterating over the resources=pages in the data container store in cache=in-memory, see further lines 64-67: “…the received command may comprise an instruction to shrink the total cache size by a particular percentage or a particular amount”, and col. 6, lines 11-23: wherein the “deallocate” is interpreted as flushing the resource=page from cached to physical persistent memory/storage, see col. 6, lines 24-30, e.g., “flow again”=iterating during deallocating resource=page) 
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine the teachings of the cited references because the combined teachings of Shreter would have provided Mueller,  Wu, Tarasuk-Levin, Purohit, Suryanarayanan with the above indicated limitation to perform flushing data of pages from low to higher storage tier to reduce/save the storage space.

Claims 8, 10-14, 17-20 are rejected in the same analysis of above claims 1, 3-7; and therefore, the claims are rejected on that basis in the same rationale.

Response to Arguments
Referring to claim rejections under 35 U.S.C. 103, the Applicant's arguments filed on 04/22/2022 (see Pre-Brief conference request, pages 2-5) to independent claim 1 have been fully considered, but are moot in view of the new grounds of rejection as set forth details above.
Regarding dependent claims 3-4, Applicant argued that “Applicant does not find anywhere does Tarasuk-Levin or Shreter disclose two pre-defined levels, let alone relationship between two-predefined levels.” (Pre-Appeal conference request, page 4)
Examiner respectfully submits that Tarasuk-Levin teaches: “the first pre-defined level is equal to the second pre-defined level” in technique shown in Fig. 3B at element 308 – “detect that available host machine memory has reached a predetermined threshold”, wherein the “available” is interpreted as the first pre-defined level, and the “threshold” is interpreted as the second pre-defined level. Since the claim does not require any particular “first pre-defined level” and “second pre-defined level”; thus, the “available” of memory and “threshold” of Tarasuk-Levin should be matched for the purpose of measurement as broadest reasonable interpretation. See MPEP 2111 – Claim Interpretation). Tarasuk-Levin also teaches: “the first pre-defined level is lower than the second pre-defined level” in the technique shown in Fig. 3A at element 302: “Detect machine memory threshold reached (LOW available machine memory), and Fig. 4 at element 402: “Resource scheduler determines that available machine memory is BELOW predetermined threshold”.  Since the claim does not require any particular “first pre-defined level” and “second pre-defined level”; thus, the “available” of memory and “threshold” of Tarasuk-Levin should be matched for the purpose of measurement as broadest reasonable interpretation. See MPEP 2111 – Claim Interpretation.
The Examiner has full latitude to interpret each claim in the broadest reasonable sense (MPEP 2111 – Claim Interpretation). The Examiner will reference prior art using terminology familiar to one of ordinary skill in the art. Such an approach is broad in concept and can be either explicit or implicit in meaning. The claims and only the claims form the metes and bounds of the invention. "Office personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997). Limitations appearing in the specification but not recited in the claim are not read into the claim. In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541,550-551 (CCPA 1969)" (MPEP p 2100-8, c2, I 45-48; p 2100-9, c1, I 1-4).  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessica N. Le whose telephone number is (571)270-1009.  The examiner can normally be reached on M-F 9:30 am - 5:30 pm (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jessica N Le/Examiner, Art Unit 2169                                                                                                                                                                                                        
/USMAAN SAEED/Supervisory Patent Examiner, Art Unit 2169